Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

METHOD OF CONTROLLING FUEL CELL VEHICLE AND THE FUEL CELL VEHICLE

Examiner: Adam Arciero	SN: 17/110,938	Art Unit: 1727	August 26, 2022 

DETAILED ACTION
The Application filed on December 03, 2020 has been received. Claims 1-9 are currently pending and have been fully considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 2006-296106A; as found in IDS dated 05/18/2022; using machine translation for citation purposes) in view of Iketani (JP 2016-051585; as found in IDS dated 05/18/2022; using machine translation for citation purposes).
As to Claims 1-2, 7 and 9, Yoshida discloses a method of controlling a fuel cell vehicle, the fuel cell vehicle comprising: a fuel tank 30; a fuel cell 20; a secondary battery 54; a motor M3; and a gas pressure sensor; and a controller 50 (Figs. 1-2 and paragraphs [0014, 0019, 0024, 0026-0027]). Yoshida discloses when a fuel amount is less than or equal to a predetermined amount, a first fuel cell output permission power limiting process is performed and when a battery capacity is greater than a predetermined amount, a condition is satisfied. The lower limit of the output power of the fuel cell is set to a predetermined value and the operation of the fuel cell is controlled. In addition, when the battery capacity is greater than a predetermined amount the power generation of the fuel cell is stopped and the secondary battery can power the vehicle (paragraphs [0036-0042]). Yoshida does not specifically disclose wherein the method is configured to limit the amount of fuel discharged from the tank when the gas pressure reaches a threshold pressure, and to provide a restricted running step.
However, Iketani teaches of a method of controlling a fuel cell system, comprising: detecting an abnormal pressure and temperature of the fuel tank, and continuing to run the vehicle in a normal mode, and when the pressure satisfies a first condition, shifting the control mode to a torque limiting mode (Abstract, Fig. 1-5 and paragraphs [0007, 0035-0036]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the fuel cell and method of operating of Yoshida to perform the claimed functions/process because Iketani teaches that continuous travel of a vehicle can be allowed when an abnormality in tank pressure or temperature is realized (Abstract).

Claim(s) 3-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 2006-296106A; as found in IDS dated 05/18/2022; using machine translation for citation purposes) in view of Iketani (JP 2016-051585; as found in IDS dated 05/18/2022; using machine translation for citation purposes) as applied to claims 1-2, 7 and 9 above and in further view of Aritome (JP 2004-320946A; as found in IDS dated 05/18/2022; using machine translation for citation purposes).
As to Claims 3-6 and 8, Yoshida discloses a method of controlling a fuel cell vehicle, the fuel cell vehicle comprising: a fuel tank 30; a fuel cell 20; a secondary battery 54; a motor M3; and a gas pressure sensor; and a controller 50 (Figs. 1-2 and paragraphs [0014, 0019, 0024, 0026-0027]). Yoshida discloses when a fuel amount is less than or equal to a predetermined amount, a first fuel cell output permission power limiting process is performed and when a battery capacity is greater than a predetermined amount, a condition is satisfied. The lower limit of the output power of the fuel cell is set to a predetermined value and the operation of the fuel cell is controlled. In addition, when the battery capacity is greater than a predetermined amount the power generation of the fuel cell is stopped and the secondary battery can power the vehicle (paragraphs [0036-0042]). Yoshida does not specifically disclose wherein the method is configured to limit the amount of fuel discharged from the tank when the gas pressure reaches a threshold pressure, and to provide a restricted running step and wherein the SOC of the battery is increased when a gas pressure becomes lower than a threshold.
However, Iketani teaches of a method of controlling a fuel cell system, comprising: detecting an abnormal pressure and temperature of the fuel tank, and continuing to run the vehicle in a normal mode, and when the pressure satisfies a first condition, shifting the control mode to a torque limiting mode (Abstract, Fig. 1-5 and paragraphs [0007, 0035-0036]). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the fuel cell and method of operating of Yoshida to perform the claimed functions/process because Iketani teaches that continuous travel of a vehicle can be allowed when an abnormality in tank pressure or temperature is realized (Abstract).
In addition, Aritome teaches of a fuel cell system and control method, that when judging that the fuel is low, the system can extend travel distance by setting the state of charge of the battery to a value larger than a predetermined value, and the remaining capacity of the battery can be increased when the fuel has decreased so that the vehicle can still travel (Abstract). At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the fuel cell and method of modified Yoshida to increase the SOC of the battery when the fuel pressure becomes lower than a threshold so that the vehicle can continue to travel (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM A ARCIERO/Examiner, Art Unit 1727